Citation Nr: 0200189	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  01-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for turf toe, left 
hallux.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for mechanical low back 
pain.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for left patellofemoral syndrome.

5.  Entitlement to a compensable initial disability 
evaluation for fascial deficit, left, status post fasciotomy 
left anterior compartment with a history of peroneus strain 
(left foot and ankle disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1999.  
This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  

In September 2001, a hearing was held in St. Petersburg, 
Florida, before the undersigned Board of Veterans' Appeals 
(Board) member, who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c).  At the 
hearing, the veteran withdrew four issues that had been on 
appeal.  Thus, the issues currently before the Board are 
those listed on the first page of this document.


REMAND

At the hearing before the Board, the veteran submitted 
additional evidence in the form of a private physician's 
report.  That evidence was accompanied by a written statement 
from the veteran that explicitly noted that he did not waive 
RO consideration of the additional evidence "unless the 
benefit sought on appeal is granted, pursuant to 38 C.F.R. 
§ 20.1304(c)."  Preliminary review of the physician's report 
indicates that it pertains to the veteran's claims for 
entitlement to service connection for turf toe, hallux 
valgus, and for increased initial evaluations for the left 
foot and ankle disability as well as the left knee 
disability.  The Board is of the opinion that the RO should 
review the additional evidence in conjunction with those 
claims.

The veteran also claims that he has a chronic low back 
disorder that began during service.  The service medical 
records show complaints of low back pain , with objective 
findings of slight back spasms and edema in 1994, and 
tenderness to palpation with a diagnosis of back strain in 
1996.  Following service, a VA examination report dated in 
January 2000 noted a normal back examination, and that X-rays 
had been ordered.  The subsequent X-ray report noted a 
straightening of the normal lumbar lordosis suggesting muscle 
spasm.  The examiner did not reconcile this finding with his 
diagnosis of a normal back examination.  In light of this 
discrepancy, the Board is of the opinion that the veteran 
should be scheduled for a VA orthopedic examination of his 
lower back in order to ascertain whether there is any current 
pathology, and if so, its relationship to the inservice 
findings noted above.

Finally, the veteran contends that he has peptic ulcer 
disease which began during service.  The service medical 
records contain assessments of peptic ulcer disease, however 
an upper gastrointestinal study in 1996 was interpreted as 
showing spasm or deformity of the duodenal bulb but no ulcer.  
VA examination in May 2000 noted complaints of a two year 
history of abdominal crampy pain located at the right lower 
quadrant, with the veteran reporting use of Tagamet once or 
twice per week.  The examiner indicated that as long as the 
veteran remained on anti-steroidal anti-inflammatory drugs, 
it was likely he would continue to have these complaints.  

It is unclear from the record as it now stands whether the 
veteran in fact has peptic ulcer disease, or whether his 
gastrointestinal complaints may be related to medication 
taken for treatment of service-connected disabilities.  The 
Board is of the opinion that the veteran should be scheduled 
for a VA gastrointestinal examination to ascertain whether he 
currently has peptic ulcer disease, and/or whether his 
gastrointestinal complaints are related to anti-steroidal 
anti-inflammatory drugs taken for treatment of service-
connected disabilities.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)), and the 
implementing regulations, are fully 
complied with and satisfied. 

2.  The veteran should be scheduled for a 
VA orthopedic examination of his lower 
back in order to ascertain whether there 
is any current pathology, and if so, its 
relationship to the inservice findings of 
muscle spasm, edema, and back strain.  
The report of the examination should 
include a detailed account of all 
manifestations of pathology found to be 
present, and a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including X-rays of the 
lumbosacral spine, are to be 
accomplished.  The entire claims folder, 
including the service medical records and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  

3.  The veteran should be scheduled for a 
VA gastrointestinal examination to 
ascertain whether he currently has peptic 
ulcer disease, and/or whether his current 
gastrointestinal complaints are related to 
anti-steroidal anti-inflammatory drugs 
taken for treatment of service-connected 
disabilities.  An upper gastrointestinal 
study, and any other necessary testing, 
should be accomplished.  The report of the 
examination should include a detailed 
account of all manifestations of pathology 
found to be present, and a complete 
rationale for all opinions expressed.  The 
entire claims folder is to be made 
available to and reviewed by the examining 
physician prior to the examination.

4.  The RO should review the private 
physician's report submitted by the 
veteran at his hearing before the Board 
in conjunction with his claims for (1) 
entitlement to service connection for 
turf toe, hallux valgus, (2) an increased 
initial evaluation for the service-
connected left foot and ankle disability, 
and (3) an increased initial evaluation 
for the service-connected left knee 
disability.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




